 

Case 1:19-cr-00914-NRB Document 11 Filed 02/20/20 Page 1of1

H | p EA ROPES & GRAY LLP
1211 AVENUE OF THE AMERICAS
NEW YORK, NY 10036-8704

A f HAY WWW.ROPESGRAY.COM

February 20, 2020 Christopher P. Conniff

T+1 212 596 9036
christopher.conniff@ropesgray.com

BY ECF

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: United States v. Roberson, No. 1:19-cr-914
Dear Judge Buchwald,

We are Court-appointed counsel for Marcus Roberson and write to respectfully request a brief
further adjournment of the upcoming status conference. The conference is currently scheduled for
March 4, 2020, at 3:30 PM. We make this request for time to review additional discovery we
received on February 14 and to discuss this matter with Mr. Roberson, who is currently detained at
the Metropolitan Correctional Center. I will also be out of the Country on business the week of
March 2.

As such, we respectfully request that the matter be adjourned until March 12 or March 13, 2020, o
at a subsequent date convenient for the Court. This is our second request for an adjournment.
We consent to any exclusion of time under the Speedy Trial Act, and counsel for the Government re ce 62,
has consented to this request.

o Spel act
Regards, a! Nf, Gpene'y

/s/ Christopher P. Conniff tie fie wecludede

Christopher P. Conniff 7 he £ . Hijanll,
(Le DS
R ft /: 20

 

 
